In an action by a husband for a divorce or separation, in which, inter alia, the wife counterclaimed for a separation, and in which prior orders (dated April 26, 1963 and May 9, 1963) directed the husband to pay $175 a week temporary alimony for the wife’s support (conditioned upon her “continuing to reside at the marital home”), the parties cross-appeal as follows from an order of the Supreme Court, Nassau *681County, dated December 18, 1963, which: (1) on the husband’s motion, reduced to $125 a week the amount of such alimony, commencing as of June 15, 1963; and (2) on the wife’s motion: (a) directed entry of a judgment for $1,325 in her favor against the husband for arrears in the payment of such alimony during the period May 20, 1963 to July 22, 1963, but denied her application to adjudge the husband in contempt for his failure to comply with the said temporary alimony orders during such period; and (b) directed (conditionally) that an order of commitment issue against the husband for his failure to comply with a prior contempt order, dated June 28, 1963: (1) The plaintiff husband appeals from the order of December 18, 1963 in its entirety. (2) The defendant wife appeals from so much of said order as: (a) reduced the amount of the temporary alimony; (b) limited to $1,325 the amount of the judgment for arrears; and (e) denied her application to adjudge the husband in contempt for his failure to comply with the said temporary alimony orders during the period subsequent to May 20, 1963. Order of December 18, 1963, insofar as appealed from by the respective parties, affirmed, without costs. No opinion. [For prior appeal, see 20 A D 2d 721.] Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.